Citation Nr: 0919467	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1963 to May 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By way of procedural history, the Board notes that 
the RO has treated the present claim as one of new and 
material evidence, and pursuant to a January 2009 
Supplemental Statement of the Case (SSOC), the RO reopened 
and again denied the Veteran's claim.  The Board agrees with 
the RO decision to reopen the claim based on new and material 
evidence, and without further discussion, will address the 
appeal on the merits.

In his December 2003 substantive appeal, the Veteran 
requested a personal hearing and a Travel Board hearing.  By 
a statement submitted in April 2005, the Veteran withdrew his 
request for a personal hearing.  In September 2005, the 
Veteran withdrew his request for a Travel Board hearing.  The 
Veteran's withdrawals of his hearing requests are valid, and 
appellate review may proceed.


FINDINGS OF FACT

1.  The Veteran was diagnosed with infectious hepatitis while 
on active duty in 1964.

2.  The competent medical evidence of record shows that the 
Veteran has a current diagnosis of chronic hepatitis B.  



2.  After resolving all doubt in the Veteran's favor, the 
Veteran's chronic hepatitis B had its onset in service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, chronic hepatitis 
B was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of service connection for a pulmonary disability, there 
is no prejudice to the Veteran, regardless of whether VA has 
satisfied its duties of notification and assistance

Entitlement to service connection for hepatitis B

The Veteran contends that his current hepatitis B, which is 
manifested by periods of active and inactive infection, is 
related to the infectious hepatitis for which he was 
diagnosed and treated while on active duty. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the claim of service connection for hepatitis B must be 
granted.  

In the present case, private treatment records dated in 1997 
show that the Veteran underwent a liver biopsy, which 
demonstrated chronic active hepatitis; hepatitis B surface 
core antibodies were positive, indicating a past or present 
active infection.  Subsequent VA examinations conducted in 
April 1999, March 2002, April 2003, and December 2008 
confirmed chronic hepatitis B diagnoses.  

Based on the above, current disability is established and the 
first element of a service connection claim is satisfied 
here. 

Regarding the second element of service connection, that of 
in-service incurrence, the Veteran's service records have 
been reviewed and show that the Veteran was diagnosed with 
infectious hepatitis with jaundice in October 1964.  He was 
placed on convalescent leave for approximately 4 months, 
pending return of normal liver function studies.  In January 
1965, a clinical record shows that the infectious hepatitis 
had been treated and resolved; he was discharged to duty, 
with a temporary P-3 profile.  His separation examination in 
March 1965 indicated that the Veteran was still under 
treatment for hepatitis.  Notably, the Veteran's service 
records consistently refer to the diagnosis as simply 
"infectious hepatitis;" hepatitis A, B, or C is never 
specified.  Nevertheless, the element of in-service 
incurrence of a disability has been satisfied.  

With respect to the issues of continuity of symptomatology, 
the record contains statements from the Veteran and his 
sister which report continuing symptomatology of hepatitis.  
The letter from his sister, who visited the Veteran at the 
hospital when he was first diagnosed with hepatitis in 1964, 
reported worsening symptoms since the initial diagnosis, 
including excessive fatigue.  The Veteran has submitted 
statements to this effect and claims that in addition to 
fatigue, he experiences yellowing of the skin and urine 
changes. 

The Veteran and his sister are competent to report on his 
observable symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, the testimonial evidence is generally 
supported by the clinical records.  For example, the 
Veteran's complaints of excessive tiredness are corroborated 
by an April 1999 VA examination which notes related fatigue.  

As lay persons, however, the Veteran and his sister are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this regard, the post-service medical evidence indicates 
that the Veteran has been treated for chronic hepatitis, 
liver disease, and related fatigue since the mid-1990's.  

In March 1997, the Veteran was evaluated by a private 
physician, Dr. H. Schneider, for his liver condition.  The 
physician noted that the Veteran had a history of hepatitis B 
and a biopsy of the liver was performed to determine its 
etiology.  The biopsy confirmed that the Veteran had chronic 
active hepatitis, and contemporaneous blood work showed that 
the hepatitis B surface core and surface antibodies were 
positive, indicating a past or present hepatitis B infection.  
The hematologist who interpreted the liver biopsy and blood 
work in April 1997 opined that the underlying cause of the 
Veteran's hepatitis remained "obscured." 

In May 1997, the hematologist again stated that the Veteran's 
liver biopsy demonstrated mild to moderate chronic active 
hepatitis, but that its etiology was still unclear.  

In April 1999, the Veteran underwent the first of several VA 
examinations to determine the etiology of his current 
hepatitis.  Subjectively, the Veteran continued to complain 
of fatigue; objectively, liver function tests again 
demonstrated positive hepatitis B surface core and surface 
antibodies.  

In a January 2000 addendum to the VA examination, the 
examiner stated the Veteran currently had hepatitis B, and 
that such disease may have developed during his active duty.  
He noted that the disease was inactive at the time of 
examination.  

In March 2002, the Veteran underwent another VA examination 
for his hepatitis B.  Subjectively, the Veteran complained of 
fatigue compatible with chronic hepatitis.  Objective 
examination of the abdomen was unremarkable for swelling or 
masses.  The pertinent diagnosis was chronic hepatitis, 
mixture of C and B.  The examiner opined that it was at least 
as likely as not that the Veteran's current hepatitis C was 
due to the hepatitis that was diagnosed in 1964 while he was 
on active duty.  Although the hepatitis diagnosis provided by 
the VA examiner at that time included both A and B types, no 
opinion was rendered as to hepatitis B.  

In light of the March 2002 examination and opinion, service 
connection for hepatitis C, and not B, was granted.  Notably, 
by way of an October 2003 rating decision, the RO 
subsequently severed service connection for hepatitis C based 
on clear and unmistakable error.  This was due to the fact 
that a subsequent April 2003 VA examination confirmed that 
the Veteran never had hepatitis C.  The examiner explained 
that the Veteran had a positive history for both hepatitis A 
and B, as documented by serology/blood tests contained in the 
record.  He further confirmed that the Veteran did, in fact, 
currently have chronic hepatitis B.  

With respect to the issue of etiology, the examiner noted 
that the hepatitis for which the Veteran was treated in 
service could have been either A or B.  Without serology 
reports from the initial diagnosis in 1964, the examiner 
explained that it was impossible to determine whether the 
Veteran's hepatitis was A or B at that time.  Thus, he 
concluded that he was unable to render an opinion as to 
etiology or nexus without resorting to mere speculation.  

Most recently, in December 2008, the Veteran underwent 
another VA examination to determine whether the current 
hepatitis B was related to service.  This examiner agreed 
with the previous VA examiner in that it would be too 
speculative to relate the Veteran's hepatitis B to the 
infectious hepatitis that he had in service in 1964-65.  

Based on the foregoing, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran as likely as 
not is suffering from chronic hepatitis B related to service.  
The medical records show that the Veteran has, at one time or 
another, been exposed to hepatitis B; multiple private and VA 
examinations confirm a chronic hepatitis B diagnosis; the 
Veteran's service treatment records show extensive treatment 
for infectious hepatitis; and although the VA medical 
examiners were unable to reach a definitive conclusion as to 
questions of etiology and nexus, it is undisputed that the 
Veteran had either hepatitis A or B in service.  In the 
absence of serology reports from 1964 confirming hepatitis A 
or B, the Board cannot, in all fairness, deny the Veteran's 
claim.  Indeed, the April 1999 VA examiner expressly stated 
that his current hepatitis B may have developed during active 
duty.  On these facts, and by extending the benefit of the 
doubt to the Veteran, the claim of service connection for 
chronic hepatitis B infection must be granted. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for chronic hepatitis B is 
warranted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


